Title: To Thomas Jefferson from Albert Gallatin, 27 January 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  27 Jan. 1804
               
               The general direction of the prosecutions which it may be thought proper to institute seems to fall within the province of the Attorney general; and I presume that it will be necessary for him to delegate to the district attorney the discretionary power of deciding to what extent they should be instituted.
               In doing this, it seems important that the district attorney should in the first place obtain in writing the statement of the Marshal or deputy marshal, and also a knowledge of the other evidence which may with certainty be obtained—that no prosecution should be instituted in the federal courts except in cases where the evidence of an offence agt. the United States is positive, and where no doubt is entertained that a conviction will take place—and that, according to Mr Lincoln’s suggestion, the dist. attorney should be instructed to confer with the atty. general of the State—
               
                  A.G. 
               
            